Citation Nr: 0909850	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for claimed 
residuals of a neck and shoulder injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, and 
had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran appeared for an RO hearing in 
November 2006 and a Travel Board hearing in November 2008.

In the May 2007 Statement of the Case (SOC), the RO reopened 
the Veteran's previously denied claim of service connection 
for claimed residuals of a neck and shoulder injury.  
Regardless of the RO's determination, the Board must first 
determine if the claim was properly reopened, and only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service 
connection for a neck and shoulder disorder in an unappealed 
January 2004 rating decision; evidence received since the 
January 2004 rating decision is neither cumulative nor 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

2.  The Veteran's competently diagnosed disability, 
manifested by cervical spine strain with degenerative changes 
and left shoulder strain with degenerative changes, is not 
shown to have had its clinical onset in service or to be 
related to any event or incident of in active service.  


CONCLUSIONS OF LAW

1.  The January 2004 RO rating decision denying service 
connection for claimed residuals of a neck and shoulder 
injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As evidence received since January 2004 is new and 
material, the claim of service connection for claimed 
residuals of a neck and shoulder injury is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  

3.  The Veteran does not have a current disability manifested 
by cervical spine strain with degenerative changes and left 
shoulder strain with degenerative changes that is due to 
disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
this appeal in a February 2006 letter, prior to the appealed 
rating decision.    In a March 2006 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As this claim is being reopened, the Board need not further 
address the notice requirements for "new and material 
evidence" cases set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant in-service and post-service 
records have been obtained, and there is no indication of any 
missing records for which VA has not made adequate search 
efforts to date.  Additionally, he was afforded a VA 
examination in November 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

In this case, the Veteran filed the instant petition to 
reopen in January 2006.  Accordingly, the revised provisions 
of 38 C.F.R. § 3.156(a) are effective in this case.  Under 
the revised provisions, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim."  Such evidence must 
also "raise a reasonable possibility of substantiating the 
claim."  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim of service 
connection for claimed residuals of a neck and shoulder 
injury was denied in an August 2003 rating decision on the 
basis that the evidence did not show the disorder was 
incurred in or was caused by service.  The Veteran was 
notified of that decision in August 2003, but did not appeal.  
Then, in a January 2004 rating decision, the Veteran's 
petition to reopen the claim was denied on the basis that no 
new evidence had been submitted showing that the disorder was 
incurred in or aggravated by service.  The Veteran was 
notified of that decision in January 2004, but did not 
appeal. 

The Board therefore finds that the January 2004 rating 
decision is final under 38 U.S.C.A. § 7105(c).   Accordingly, 
the question presently before the Board is whether new and 
material evidence has been received by the RO in support of 
the Veteran's claim since the issuance of the January 2004 
decision.

The evidence associated with the claims file since January 
2004 includes a November 2007 VA examination report, which 
directly addressed whether the Veteran's claimed disorder is 
related to his service.  In addition, the evidence includes 
service records and the Veteran's testimony before the Board 
in November 2008.  

According to 38 C.F.R. 3.156(c), if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  Given the submission of additional 
service records that bear direct relevance to the issue on 
appeal, the Veteran's claim must be reconsidered.  38 C.F.R. 
§ 3.156(c).  

In summary, the Board finds that this evidence is new, in 
that it was not before the RO in January 2004.  Further, the 
evidence is material in that it relates to whether the 
Veteran's claimed disorder was incurred in or aggravated by 
an injury during service.  Therefore, new and material 
evidence has been received to reopen the claim of service 
connection, and it is now subject to review based on the 
entire evidentiary record.  

The question for the Board now is whether a Board 
adjudication at the present time is appropriate.  The Board 
finds that such action is appropriate now, given the extent 
of notification described above, the fact no further efforts 
to retrieve relevant records are needed, and the conducting 
of a VA examination addressing the underlying issue on appeal 
in November 2007. 

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In other words, service connection is only warranted for 
disability resulting from a disease or injury incurred in or 
aggravated during active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6. 

The medical evidence of record establishes that the Veteran 
is competently diagnosed with a current shoulder and back 
disability.  As noted in detail below, the Veteran underwent 
a VA examination in November 2007.  Based on his examination, 
the examiner provided diagnoses of cervical spine strain with 
degenerative changes and left shoulder strain with 
degenerative changes.  Therefore, the first element of 
service connection, evidence of a current disability, is met.  

However, a veteran seeking service connection must establish 
not only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The opinion of a 
competent medical professional is required.  Caluza, 7 Vet. 
App. at 504.

The Veteran has asserted, and the evidence of record 
confirms, that he first injured his cervical spine in April 
1984, when he was working as a civil service employee.  As 
explained below, the Veteran was required to wear a uniform, 
but was not on active duty for training, inactive duty for 
training, or any other type of Active Guard or Reserve duty 
when he injured his neck and shoulder in April 1984.  
According to the Veteran, he was working on a tank and was 
using a wrench in such a way that he heard a snap in his 
neck.  During his November 2008 Board hearing, the Veteran 
testified that he then went to the hospital, took some time 
off, then went back to work.

The Veteran is not seeking service connection for the April 
1984 neck and shoulder injury.  Rather, he is presently 
alleging that he reinjured or aggravated that initial neck 
and shoulder injury beyond the normal progression of the 
disease while on active duty for training (ACDUTRA or 
"drilling") approximately four months later, on Saturday, 
August 18, 1984.  Accordingly, the remaining questions in 
contention are whether: (a) the Veteran was on ACDUTRA for 
training on August 18, 1984, and (b) whether he reinjured his 
neck and shoulder on that date.  

With regard to the first issue, the evidence establishes that 
the Veteran was on ACDUTRA on August 18, 1984.  A State of 
Michigan, Department of Military and Veterans Affairs 
Retirement Points History Statement documents that the 
Veteran was credited with 5 drills from August 17 through 
August 19, 1984.  In addition, a Leave and Earnings Statement 
documents service on those dates.  

With regard to whether the Veteran suffered a neck and 
shoulder injury on August 18, 1984, the evidence of record 
includes the Veteran's STR, plus private medical records and 
Workers' Compensation claims records.  These records contain 
evidence both supporting and contradicting the Veteran's 
assertion of a second injury in August 1984.  

Initially, the Board notes that the Veteran's STR does not 
document the claimed injury.  The remaining evidence shows 
that the Veteran underwent treatment for residuals of a neck 
and shoulder injury; he also sought Workers' Compensation 
disability benefits.  However, a review of these records 
shows that, at the time, the Veteran did not identify or 
attribute his neck and shoulder disorder to an August 1984 
injury.  

For instance, a March 1985 Attending Physician's Report, 
prepared by Dr. SHG, explained that the Veteran hurt his neck 
in an April 1984 incident involving a wrench.  In an April 
1985 letter, a physician, Dr. BUA, listed the April 1984 
incident as the source of the Veteran's neck pain; it did not 
mention a subsequent injury.  In an August 1985 statement, 
Dr. SHG indicated that the Veteran's symptoms were related to 
his "employment injury."  An April 1986 Retirement 
application indicated that the Veteran's inability to perform 
began in April 1984.  

The record also shows that in a July 1985 letter, an 
attorney, who was representing the Veteran at the time, 
reported the date of injury as April 2, 1984.  Likewise, in 
an August 30, 1985 claim for Continuing Compensation, the 
Veteran indicated that the injury occurred on April 2, 1984.  
In addition, a July 1985 Office of Workers' Compensation 
Programs letter indicated that the Veteran was authorized 
benefits for an injury occurring on April 2, 1984.  

More recently, a VA medical center (VAMC) treatment note from 
February 2002 indicates that the Veteran had "an accident in 
[the] work place [sic] while he was pulling with his arms."  
A June 2002 VAMC consultation note stated that the Veteran's 
injury occurred in 1984 "in [the] military," when he was 
twisting a wrench and heard a snap in his neck; the injury 
had persisted since then.  

In contrast to the evidence identifying April 2, 1984 as the 
date of occurrence, the private medical records show that the 
Veteran visited the emergency room and underwent treatment on 
August 18, 1984.  For example, an August 21, 1984 work slip 
from Dr. SHG indicated that he saw the Veteran on August 21, 
1984; Dr. SHG determined that the Veteran could not return to 
work due to disability.  An accompanying letter explained 
that the Veteran hurt his neck when using a wrench in April 
1984; then, "over the last weekend [the Veteran] had 
significant sudden increase in his pain."  

Dr. SHG wrote a similar letter in August 1986, in which he 
reiterated that he first saw the Veteran on August 21, 1984.  
He explained that the injury occurred in April 1984, when the 
Veteran had been working in his civilian job.  He had twisted 
his neck while using a wrench to take a bolt off a truck, 
then "in the weekend prior" to his evaluation of the 
Veteran, Dr. SHG noted, the Veteran had significant sudden 
increase in his pain.  He explained that the Veteran went to 
the hospital, where he was referred to Dr. SHG's office.  

Other private medical records include an October 1984 bill 
for physical therapy showing charges for treatment received 
on August 21, 1984.  Also, a bill from Dr. M shows that the 
Veteran received treatment for an "illness . . . or injury" 
that occurred on August 18, 1984.  An undated medical expense 
report shows that the Veteran sought treatment on August 18, 
1984.  (However, the record does not establish who authored 
the expense report or that the copy is an exact copy of the 
original.)  Also, a May 1985 physical therapy treatment note 
reported that the Veteran first sought treatment in August 
1984.    

In further support of the Veteran's contentions, an August 
1984 Workers' Compensation Insurance claim form indicates 
that the Veteran received treatment on August 18, 1984.  In 
contrast to the Veteran's assertion, however, the "date of 
accident" was listed as August 17, 1984, which, the Board 
notes, was a Friday.  In a September 1984 Workers' 
Compensation Notice of Recurrence of Disability, the 
Veteran's civilian supervisor, EK, indicated that the date of 
recurrence of injury was August 17, 1984.  He wrote that the 
Veteran complained of neck pain since the original injury.  
However, according to the Veteran, the pain was not severe 
enough to seek medical treatment until recurrence on August 
17, 1984.  (As noted in detail below, the record also 
includes a second copy of this document, which has been 
altered to show that the "Date and Hour" of recurrence was 
August 18, 1984.)

In order to determine the etiology of his neck and shoulder 
disability, the Veteran underwent a VA examination in 
November 2007.  First, the examiner performed an exhaustive 
review of the Veteran's claims file and documented the 
relevant history.  She related the history of a 1977 
accident, and the April 1984 neck injury.  She also noted the 
Veteran's claim of a later injury, in August 1987, that 
occurred while lifting a wooden army footlocker.  She also 
pointed out that the Veteran's second injury was documented 
as a Workers' Compensation claim.  At that point in her 
examination report, the examiner declared that if the August 
1984 injury was service-related, the record would include a 
DD Form 2173 Line of Duty Investigation Form, which is 
necessary documentation for a service member to be sent to a 
civilian hospital.  She also pointed out that the file 
contained a Notice of Recurrence of Disability form that was 
altered from an original already of record.  In addition, she 
noted the long history of treatment by Dr. SHG.

The examiner also noted the Veteran's current complaints and 
performed a thorough physical examination.  Based on her 
examination, the examiner provided diagnoses of cervical 
spine strain with degenerative changes and left shoulder 
strain with degenerative changes.  In addition, the examiner 
remarked that the Veteran minimized the April 1984 injury and 
claimed that the August 1984 injury caused permanent 
disability.  However, the examiner found that the 
documentation in the claims folder did not support the 
Veteran's claim that he injured his neck and left shoulder 
while drilling on August 18, 1984.  The record also did not 
provide evidence that the Veteran sustained a disabling 
injury to his neck or left should while drilling on August 
18, 1984.  Therefore, according to the examiner, the 
Veteran's cervical spine and left shoulder injuries were less 
likely than not caused by or the result of lifting a heavy 
wooden box on his drill weekends.  

Based on a careful review of the record, the Board finds that 
the weight of the evidence does not support the Veteran's 
assertion that he reinjured or aggravated his neck and 
shoulder injury in August 1984, while on active duty for 
training or inactive duty for training.  

First, the VA examiner, whose medical opinion is 
uncontroverted and was based on a thorough review of the 
Veteran's relevant medical history, found that the Veteran's 
cervical spine and left shoulder injury are less likely than 
not caused by or the result of lifting a heavy wooden box on 
his drill weekends.  

Second, the objective evidence of record does not establish 
that the Veteran reinjured his neck on August 18, 1984, which 
was a Saturday.  Although some of the medical records and 
Workers' Compensation records, as cited above, appear to 
provide some support to the Veteran's assertions, they do 
not, upon a careful reading, actually establish that the 
Veteran was injured while on ACDUTRA.  Rather, they show that 
the Veteran sought treatment on August 18.  

Importantly, Dr. SHG, in spite of his August 1984 and August 
1986 letters, stated in an April 1994 affidavit that the 
Veteran sustained his injury in April 1984 "according to all 
accounts I have heard or read."  In any event, Dr. SHG 
simply wrote in those letters that the Veteran had a "sudden 
increase in pain," which does not indicate that an injury 
occurred.  Therefore, his statements do not confirm the 
Veteran's assertions.  

In fact, the bill from Dr. M, which identified the date of 
injury as August 18, 1984, is the only objective evidence of 
an injury occurring on August 18, 1984.  However, the Board 
finds that it carries less weight, since it does not specify 
the nature of the injury and conflicts with the other 
evidence from that time showing that the reinjury occurred on 
August 17, 1984.  

The only remaining evidence supporting the Veteran's claim is 
his own lay assertions.  However, the Board finds that the 
Veteran's assertions are not credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (the Board must determine whether 
evidence is credible). 

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. at 511.  Here, the Veteran has not 
provided internally consistent accounts of his injury.  In 
addition to the evidence cited above, the Board notes that 
the Veteran wrote in a March 2003 statement that he hurt his 
neck in 1984 while working on a tank, at which time he was 
using a wrench in such a way that he heard a snap in his 
neck; he did not identify a second injury.  Also, in a May 
2003 statement, the Veteran wrote that the April 1984 injury 
occurred while he working as a "full time guardsman."  To 
clarify this matter the RO contacted the Michigan National 
Guard in August 2003.  A Guard representative explained that 
the Veteran was working as a civil service employee in April 
1984; he was not on active or inactive duty for training at 
the time of his injury.  He had to wear a uniform, but was 
not on any type of active duty.  In short, the Veteran did 
not claim that a second injury or aggravation caused his 
present disability until after the RO determined that the 
Veteran was not on active duty at the time of the April 1984 
injury.  

The Board also finds that the Veteran is not credible since, 
as noted above, the record includes two copies of a September 
1984 Notice of Recurrence of Disability Form.  In a copy 
received by the RO in August 2003, it is clearly written that 
the "date and hour of recurrence" was "17, Aug. 1984."  
Furthermore, the handwritten notes specified that the 
Veteran's injury was not severe enough to required medical 
treatment "until recurrence on 17 Aug 84 [sic]."  The 
record contains a second copy of this form, which, unlike the 
first, was submitted by the Veteran.  The copy submitted by 
the Veteran has clearly been altered.  In the later 
submission both the report of "date and hour of recurrence" 
and the handwritten note were changed to read "18 Aug 
1984."  

Finally, the Board notes that the Veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

For these reasons, the weight of the evidence is against the 
Veteran's claim.  Therefore, the Board finds that service 
connection for a neck and shoulder injury is not warranted.  
In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for claimed residuals of a neck 
and shoulder injury; the reopened claim for service 
connection for claimed residuals of a neck and shoulder 
injury, however, is denied


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


